                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


COREY E. TURNER, SR.,                             )
                                                  )
            Movant,                               )
                                                  )
      vs.                                         )          Case No. 1:16-cv-00130-JAR
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
            Respondent.                           )
                                                  )


                               MEMORANDUM AND ORDER

       This matter is before the Court on Movant Corey E. Turner, Sr.’s reply to the Government’s

motion in opposition. (Doc. 43). On June 16, 2016, Movant timely moved to vacate his sentence

under 28 U.S.C. § 2255 alleging eight grounds of relief all based on ineffective assistance of trial

counsel. (Doc. 1). On September 25, 2019, the Court denied Movant’s § 2255 Motion and

dismissed Movant’s claims with prejudice. (Doc. 31). On October 22, 2019, Movant moved this

Court to reconsider its denial of his § 2255 Motion. (Doc. 36). The Government filed its opposition

on January 27, 2020. (Doc. 41).

       On February 18, 2020, the Court denied Movant’s motion to reconsider. (Doc. 42).

However, on February 25, 2020, the Court received Movant’s reply to the Government’s motion

in opposition. A reply is timely if it is filed within ten days after the party is served with a

memorandum in opposition. E.D.Mo. L.R. 4.01(C). Under the prison mailbox rule, a pro se

prisoner’s motion is deemed “filed” on the date it is delivered to prison authorities for mailing to

the court. Althage v. United States, No. 4:13CV2384 CDP, 2016 WL 160641, at *3 (E.D. Mo.



                                                 1
Jan. 14, 2016). As such, Movant’s motion is timely if he delivered the reply on or before February

6, 2020.

       Upon review of Movant’s motion, the Court finds that there is evidence suggesting that his

reply was timely under the prison mailbox rule. In his certificate of service, Movant certifies that

he sent the reply on February 3, 2020. (Doc. 43 at 7). Further, the envelope attached to the motion

is stamped with the date February 6, 2020. (Id. at 8). Based on this, the Court finds that Movant’s

motion was delivered to prison authorities on or before the February 6, 2020 deadline. The Court

will therefore vacate its previous order so it can consider the arguments raised in Movant’s reply.

       IT IS HEREBY ORDERED that the order entered February 18, 2020 (Doc. 42) is

VACATED.



       Dated this 26th day of February, 2020.


                                                  JOHN A. ROSS
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
